DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 03/17/2021, claims 1-22 were canceled and new claims 23-53 were added. Therefore, claims 23-53 are currently pending for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 23, 24, 29, 32-33, 36-39 and 52-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-11, 16, 18-21, 23 of US Patent No. 11,393,584.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

5.	Claims 25-28, 30-31, 34-35 and 40-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 16-17 and 23 of US Patent No. 11,393,584.  Although the conflicting claims are not identical, they are not patentably distinct from each other because adapting the one or more characteristics of the notification comprises adjusting an amplitude of the auditory alarm; adapting the one or more characteristics of the notification comprises adjusting a frequency of the auditory alarm; the one or more characteristics of the notification comprise an issuance rate of the notification; adapting the one or more characteristics of the notification comprises increasing the issuance rate of the notification; adapting the one or more characteristics of the notification comprises adjusting the content of the notification to direct the notification to one or more bystanders; wherein adapting the one or more characteristics of the notification comprises changing the auditory alarm from a gentle sound to an ear-piercing sound; determining, based on the detected environmental condition, whether the one or more factors exist that inhibit the patient's ability to recognize the notification associated with the detected cardiac abnormality in the patient comprises determining whether an ambient noise level is above a predetermined threshold; determining, based on the detected environmental condition, whether the one or more factors exist that inhibit the patient's ability to recognize the notification associated with the detected cardiac abnormality in the patient comprises determining whether the patient is asleep; he determination of whether the patient is asleep is based on the presence of lack of patient motion, and/or the body position of the patient; the determination of whether the patient is asleep is further based on at least one of a heart rate of the patient or respiration of the patient;  the at least one processor is further configured to, in response to determining that the patient is asleep, increase a target response time for the response from the patient; and the one or more characteristics of the notification comprise an intensity of the auditory alarm are conventional prior art features and the use of such features in claims 1, 10, 16-17 and 23 of US Patent No. 11,393,584 would have been obvious and would not have involved a patentable invention.

6.	Claims 23, 29, 38, 41, 42, 44 and 52-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 32, 37-42, 50 of US Patent No. 11,417,427.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

7.	Claims 24-28, 30-37, 39-40, 43 and 45-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 32, 37-42, 50 of US Patent No. 11,417,427.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the notification associated with the detected cardiac abnormality in the patient comprises an auditory alarm; adapting the one or more characteristics of the notification comprises adjusting an amplitude of the auditory alarm; adapting the one or more characteristics of the notification comprises adjusting a frequency of the auditory alarm; the one or more characteristics of the notification comprise an issuance rate of the notification; adapting the one or more characteristics of the notification comprises increasing the issuance rate of the notification; adapting the one or more characteristics of the notification comprises adjusting the content of the notification to direct the notification to one or more bystanders; wherein adapting the one or more characteristics of the notification comprises changing the auditory alarm from a gentle sound to an ear-piercing sound; wherein adapting the one or more characteristics of the notification comprises changing the auditory alarm from a tone to a voice command; adapting the one or more characteristics of the notification,n comprises changing the notification from a tactile notification to an auditory notification; determining, based on the detected environmental condition, whether the one or more factors exist that inhibit the patient's ability to recognize the notification associated with the detected cardiac abnormality in the patient comprises determining whether an ambient noise level is above a predetermined threshold; the determination of whether the patient is asleep is further based on at least one of a heart rate of the patient or respiration of the patient; the at least one processor is further configured to, in response to determining that the patient is asleep, increase a target response time for the response from the patient are conventional prior art features and the use of such features in claims 1, 4, 8, 32, 37-42, 50 of US Patent No. 11,417,427 would have been obvious and would not have involved a patentable invention.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see PTO-892 Notice of References Cited.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689